 

    

 

 

 

 

 

 

 

 

 

“hn
United States District Court Distdet Eqster ry
Name (under which you i convicted): Docket or Case No.:
Nicole ee i:19-Cr- 15

aN of Confi a 3 Prisoner No.:

Alcevite SCD, Aliceville BL 1325 1\-409

UNITED STATES OF AMERICA Movant (include name under which you were convicted)

v__Klicole Leriford
MOTION

1. (a) Name and location of court that entered the judgment of conviction you are challenging: ___
Haneraa Division
On Geatio Bye “Reom 369
Cha Hancoda TN 37462.

(b) Criminal docket or sae! number (if you know): |: ! a = CT 15

 

2. (a) Date of the judgment of conviction (if you know):

(b) Date of sentencing:: Ec} eta 24, 2020

Length of sentence: 20

 

 
  
 
 
 

 

 

4. Nature of crime (all counts):

or more micinad
=O ararms 6r |
bres vty ce).

 

 

 

 

 

 

 

5. (a) What was your plea? (Check one)
(1) Not guilty O (2) Guilty 9 (3) Nolo contendere (no contest) Q
(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count

or indictment, what did you plead guilty to and what did you plead not guilty to?

 

 

 

 

6. Ifyou went to trial, what kind of trial did you have? (Check one) Jury Q Judge only Q

Case 1:20-cv-00250-TRM-SKL Document1 Filed 08/31/20 Page 1of13 PagelD#: 1
Page 3

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes O No uM
8. Did you appeal from the judgment of conviction? Yes O No K
9. If you did appeal, answer the following:

(a) Name of court:

 

(b) Docket or case number (if you know):
(c) Result:
(d) Date of result (if you know):

 

 

 

 

(e) Citation to the case (if you know):

(f) Grounds raised:

 

 

 

 

 

 

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes Q No QO
If “Yes,” answer the following:
(1) Docket or case number (if you know):

(2) Result:

 

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

(5) Grounds raised:

 

 

 

 

 

 

 

10. Other than the direct appeals listed above, have you previously filed any other motions,

petitions, or applications concerning this judgment of conviction in any court?

Yes OQ No 3

11. If your answer to Question 10 was “Yes,” give the following information:

(a) (1) Name of court:

 

(2) Docket or case number (if you know):

(3) Date of filing Gif you know):

 

 

Case 1:20-cv-00250-TRM-SKL Document1 Filed 08/31/20 Page 2 o0f13 PagelD #: 2
Page 4

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or
application? Yes OQ No Q

(7) Result:
(8) Date of result (if you know):

 

 

(b) If you filed any second motion, petition, or application, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or
application? Yes Q No Q

(7) Result:
(8) Date of result (if you know):

 

 

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application?

(1) First petition: Yes OO No QO

(2) Second petition: Yes Q No Q

Case 1:20-cv-00250-TRM-SKL Document1 Filed 08/31/20 Page 3 o0f13 PagelD #: 3
Page 5

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly

 

why you did not:

 

 

12. For this motion, state every ground on which you claim that you are being held in violation of the

Constitution, laws, or treaties of the United States. Attach additional pages if you have more

than four grounds. State the facts supporting each ground.

GROUND ONE: Inelect Cc assistance of counsel

 

(a) Supporting mee (Do not, argue or cite law. Just state the specific facts that support your claim.):

Chunsel fair +o doleck +n a Z- pout
QU ennancement “an ray PSR

   

     
 

    

 

 

 

 

 

 

 

 

 

 

(b) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue?
YesO No@Q

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes O No

(2) If your answer to Question (c)(1) is “Yes,” state:

 

Type of motion or petition:

Name and location of the court where the motion or petition was filed:

 

Case 1:20-cv-00250-TRM-SKL Document1 Filed 08/31/20 Page 4of13 PagelD #: 4
Page 6

Docket or case number (if you know):

 

Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes O NoQO
(4) Did you appeal from the denial of your motion, petition, or application?
Yes O NoQ

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes Q No OQ
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

 

 

 

 

 

GROUND Two: Ineffec\ we_assittanre of Counse |

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Chunse! failed to Chiect to thf point Gun
ad

 

 

 

 

 

 

 

Case 1:20-cv-00250-TRM-SKL Document1 Filed 08/31/20 Page 5of13 PagelD#: 5
Page 7

 

 

(b) Direct Appeal of Ground Two:.
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes QO No Q

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Q No
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes OQ NoQ

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Q NoQ

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
YesQ NoQ

(6) If your answer to Question (c)(4) is “Yes,” state:

 

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

Case 1:20-cv-00250-TRM-SKL Document1 Filed 08/31/20 Page 6 of13 PagelD #: 6
Page 8

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

 

 

 

 

 

GROUND remem \¢ Meclive OSS ssl INCE ot ( OUy Ke]

0 Supporting fa bs (Do not i, or cite law. Just state the specific facts that support our claim.):

oun led do advise re. OF me

ra\se OD\ecHian +0 the _ 2
aoe On airécl “a poe?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes NoQ

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Q No RK
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Case 1:20-cv-00250-TRM-SKL Document 1 ‘Filed 08/31/20 Page 7 of 13 PagelD #: 7
Page 9

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion, petition, or application?
Yes O NoQ

(4) Did you appeal from the denial of your motion, petition, or application?
Yes O No QO

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
YesQ NoQ

(6) If your answer to Question (c)(4) is “Yes,” state:

 

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue:

 

 

 

 

 

GROUND FOUR: \,

 

(a) Supporting facts (Do a or cite law. Just state the specific facts that support your claim.):

 

Case 1:20-cv-00250-TRM-SKL Document1 Filed 08/31/20 Page 8of13 PagelD#: 8
Page 10

 

 

(b) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes OQ No QO

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes QO No QO
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion, petition, or application?

YesQ NoQ

(4) Did you appeal from the denial of your motion, petition, or application?
Yes OQ NoQ

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
YesQ NoQ

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

 

 

Docket or case number (if you know):

Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

Case 1:20-cv-00250-TRM-SKL Document1 Filed 08/31/20 Page 9of13 PagelD #: 9
Page 11

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

 

raise this issue:

 

 

 

 

18. Is there any ground in this motion that you have not previously presented in some federal court?

If so, which ground or grounds have not been presented, and state your reasons for n

presenting them: Al) ArEOu ‘Ss: This 1S. Tyiu Co +) lye
Yuli bo a 2245, -

 

 

 

 

 

14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court

for the judgment you are challenging? Yes QO Node
If “Yes,” state the name and location of the court, the docket or case number, the type of

proceeding, and the issues raised.

 

 

 

 

 

 

15. Give the name and address, if known, of each attorney who represented you in the following

stages of the judgment you are challenging:

(a) At preliminary hearing: 4— i tut dv Ho KOT
st. Sude isan Kesiblic Center, Cho
(b) At arraignment and plea: cafe Lgl z
~ Suite | OU condolic Cente
(c) At trial:

(d) At sentencing: laxtton | ud In pial fm 8 an

 

 

 

 

Case 1:20-cv-00250-TRM-SKL Document 1 Filed 08/31/20 Page 10 of 13 PagelD #: 10
Page 12

 

(e) On appeal:

 

 

(f) In any post-conviction proceeding:

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

16. Were you sentenced on more than one count of an indictment, or on more than one indictment, in

. a
the same court and at the same time? Yes Q No w
17. Do you have any future sentence to serve after you complete the sentence for the judgment that
you are challenging? Yes QO No ¥

(a) If so, give name and location of court that imposed the other sentence you will serve in the

future: *

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the

judgment or sentence to be served in the future? Yes Q No O

Case 1:20-cv-00250-TRM-SKL Document 1 Filed 08/31/20 Page 110f13 PagelD #: 11
Page 13

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you

must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not

 

bar your motion.*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C.
§ 2255, paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period
shall run from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in
violation of the Constitution or laws of the United States is removed, if the movant was
prevented from making such a motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
(4) the date on which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence.

Case 1:20-cv-00250-TRM-SKL Document 1 Filed 08/31/20 Page 12 of 13 PagelD #: 12
Page 14

Therefore, movant asks that the Court grant the following relief:

Vacate, Sek aside, resemience

 

 

or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on

O (month, date, year).

 

Executed (signed) on 6 date).

 

If the person signing is not movant, state relationship to movant and explain why movant is not

signing this motion.

 

 

 

 

Case 1:20-cv-00250-TRM-SKL Document 1 Filed 08/31/20 Page 13 0f 13 PagelD #: 13
